Exhibit 10.40

 

Option No.:             

 

U-STORE-IT TRUST

2004 EQUITY INCENTIVE PLAN

 

NONQUALIFIED SHARE OPTION AGREEMENT

 

U-Store-It Trust, a Maryland real estate investment trust (the “Company”),
grants an option to purchase common shares of beneficial interest, $.01 par
value, (the “Shares”) of the Company to the Optionee named below. The terms and
conditions of the option are set forth in this cover sheet, in the attachment,
and in the Company’s 2004 Equity Incentive Plan (the “Plan”).

 

Grant Date:                     , 200    

 

Name of Optionee:                                         
                                                                 

 

Optionee’s Social Security Number:             -            -            

 

Number of Shares Covered by Option:                     

 

Option Price per Share: $            .            

 

Vesting Start Date:                     ,             

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:  

 

--------------------------------------------------------------------------------

    (Signature) Company:  

 

--------------------------------------------------------------------------------

    (Signature)     Title:  

 

--------------------------------------------------------------------------------

 

Attachment

 

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

U-STORE-IT TRUST

2004 EQUITY INCENTIVE PLAN

 

NONQUALIFIED SHARE OPTION AGREEMENT

 

Nonqualified Share Option    This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
Shares not less than 100 Shares, unless the number of Shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Except as otherwise provided in any employment agreement between you and the
Company, your right to purchase Shares under this option vests as to one-third
(1/3) of the total number of Shares covered by this option, as shown on the
cover sheet, on each of the first three anniversaries of the Vesting Start Date
(each an “Anniversary Date”), provided you then continue in Service. The
resulting aggregate number of vested Shares will be rounded to the nearest whole
number, and you cannot vest in more than the number of Shares covered by this
option.

 

The resulting aggregate number of vested Shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of Shares covered by
this option.

No additional Shares will vest after your Service has terminated for any reason.

Term    Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below. Regular Termination    If your Service terminates for any
reason, other than death, Disability, Cause or a voluntary resignation without
Good Reason, then your option expires at the close of business at Company
headquarters on the 90th day after your termination date.

 

2



--------------------------------------------------------------------------------

Termination for Cause or Resignation without Good Reason    If your Service is
terminated for Cause or you voluntarily resign without Good Reason, then you
immediately forfeit all rights to your option and the option immediately
expires. Death   

If your Service terminates because of your death, then your option shall become
fully vested and will expire at the close of business at Company headquarters on
the date twelve (12) months after the date of death. During that twelve month
period, your estate or heirs may exercise your option.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve (12)
months after your termination date. In such a case, during the period following
your death up to the date twelve (12) months after your termination date, your
estate or heirs may exercise the vested portion of your option.

Disability    If your Service terminates because of your Disability, then your
option shall become fully vested and will expire at the close of business at
Company headquarters on the date twelve (12) months after your termination date.
Leaves of Absence   

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Shares you wish to purchase (in a parcel of at least 100
Shares generally). Your notice must also specify how your Shares should be
registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the Shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•      Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

•      Shares which have already been owned by you for more than six months and
which are surrendered to the Company. The value of the Shares, determined as of
the effective date of the option exercise, will be applied to the option price.

 

•      By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes (if approved in advance
by the Compensation Committee of the Board if you are either an executive
officer or a director of the Company).

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Shares acquired under this
option. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of Shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Transfer of Option   

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

4



--------------------------------------------------------------------------------

Retention Rights    Neither your option nor this Agreement give you the right to
be retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.
Shareholder Rights    You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for your option’s Shares has been
issued (or an appropriate book entry has been made). No adjustments are made for
dividends or other rights if the applicable record date occurs before your share
certificate is issued (or an appropriate book entry has been made), except as
described in the Plan. Adjustments    In the event of a split, a dividend or a
similar change in the Shares, the number of Shares covered by this option and
the option price per Share shall be adjusted (and rounded down to the nearest
whole number) if required pursuant to the Plan. Your option shall be subject to
the terms of the agreement of merger, liquidation or reorganization in the event
the Company is subject to such corporate activity. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

Data Privacy    In order to administer the Plan, the Company may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan.

 

5



--------------------------------------------------------------------------------

     By accepting this option, you give explicit consent to the Company to
process any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan. Consent to Electronic Delivery
   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact              at              to request paper
copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6